Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-16 drawn to a component carrier, classified 361/763 (H05K1/116),
Group II. Claims 17-20, drawn to a method of making a component carrier, classified 29/829 (H05K3/425);
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, not only the process as claimed can be used to make another and materially different product, for example, the limitations of a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; a tapering blind hole formed in the stack; an electrically conductive plating layer extending along at least part of a horizontal surface of the stack, in the product claim 1, which a do not require by the method claim 17; but also that the product as claimed can be made by another and materially different process; for example, the limitations of forming a blind hole at least partially in an electrically insulating layer structure, in particular by laser drilling; plating an electrically conductive plating layer along and/or above at least part of a horizontal surface of the electrically insulating layer structure, in the method claim 17, which do not need be considered by the product claim 1. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching 
Applicant is required under 35 U.S.C. 121 to elect between the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848